Name: 93/463/EEC: Commission Decision of 27 July 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  animal product;  America;  agricultural activity
 Date Published: 1993-08-26

 Avis juridique important|31993D046393/463/EEC: Commission Decision of 27 July 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries Official Journal L 216 , 26/08/1993 P. 0022 - 0023COMMISSION DECISION of 27 July 1993 amending Commission Decision 93/402/EEC concerning animal health conditions and veterinary certification for imports of fresh meat from South American countries(93/463/EEC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Council Directive 72/462/EEC, of 12 December 1972, on health and veterinary inspection problems upon importation of bovine, ovine and caprine animals and swine, fresh meat or meat products from third countries (1), as last amended by Council Regulation (EEC) No 1601/92 (2), and in particular Articles 14, 15 and 16, Whereas the animal health conditions and veterinary certification for imports of fresh meat from Brazil, among others were established by Decision 93/402/EEC (3); Whereas, the last check by Community inspectors carried out in Brazil revealed a significant deterioration in the disease situation in the States of Sao Paulo and Minas Gerais; Whereas the veterinary authorities in Brazil have undertaken actions to arrest this deterioration; whereas a time limit expiring on 1 November 1993 should be given to Brazilian authorities in order to assess the results obtained in the framework of these actions; Whereas it is necessary to amend Commission Decision 93/402/EEC accordingly; Whereas the measures provided for in this Decision are in conformity with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Member States shall not authorize the importation of fresh meat, originating from the states of Sao Paulo and Minas Gerais (Brazil) produced and certified after 1 November 1993. Member States shall authorize the importation of fresh meat, originating from those States produced and certified before 2 November 1993, until the 15 November 1993. Article 2 Annex I of Commission Decision 93/402/EEC is replaced by the annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 27 July 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 302, 31. 12. 1972, p. 28. (2) OJ No L 173, 27. 6. 1992, p. 13. (3) OJ No L 179, 22. 7. 1993, p. 11. ANNEX 'ANNEX I DESCRIPTION OF TERRITORIES OF SOUTH AMERICA ESTABLISHED FOR ANIMAL HEALTH CERTIFICATION PURPOSES /* Tables: see OJ */ (1) Version applicable until 1 November 1993. (2) Version applicable from 2 November 1993.'